DETAILED ACTION
	This Action addresses the communication received on 25 Jul 2021:  Claims 1-5, 8-12, and 14-18 have been amended; no claims have been cancelled; and pending Claims 1-20 are rejected as detailed below.
Response to Amendments

Claim Rejections - 35 USC § 112
Based on Applicant’s amendment to the claims, the Office withdraws the previous written description requirement rejection to Claims 1, 8, 15, and any corresponding dependent claims.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The Office rejects Claims 1, 8, 15, and any corresponding dependent claims under 35 U.S.C. 112(a) for failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention:
As for the independent claims, the following claim language (demonstrated by Claim 1) is not supported in the Specification: "performing a validation of the first portion of the software update when the second transport is operated; sending the second portion by the first transport to the second transport at a second time…; and a (Non-WAN) distribution of portions of code to the various vehicles.  But ¶52 details the validating of the full portions of the code in various driving environments: “In yet another exemplary embodiment, once the software update(s) is received, assembled [i.e., the portions are combined into the full version], and executed, the transport continues to run the old software version and intermittently use the new updated software in the least potentially problematic situations.”  The Spec. supports the portioned distribution of updates, and the validating of full versions, but not the portioned validating as claimed.  Thus, that added element is considered new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The Office rejects Claims 1-5, 8-12, and 15-18 under 35 U.S.C. 103 as unpatentable over Rao et al. (U.S. Pub. 2013/0139140 [Previous IDS Entry]) and Kislovskiy (U.S. Pub. 2018/0341571) in view of Flaming (Matthew Flaming; “9 Reliability-Based Best Practices for Canary Deploys”; NewRelic.com website [full url in ref.]; 4 Mar 2019):
As for Claim 1, Rao teaches dividing a software update by a first transport into a first portion and a second portion; sending the first portion by the first transport to a second transport at a first time; sending the second portion by the first transport to the second transport at a second time, wherein the second time is after the first time (P1 ¶8 L1: “In a second illustrative embodiment, a system includes a plurality of vehicles, each having a transceiver and a vehicle computing system. The respective vehicle computing systems are configured to transfer and store portions of a software update there between, such that one or more of the vehicles eventually stores an entire version of the software update, having been completely received in portion form from more than one of the plurality of vehicles.”) Rao teaches testing code on the various vehicles in various environments, but not a same vehicle in different environments, and not as part of a canary release (validating a release in a subgroup, and then expanding to a larger group) or testing only portions of the code.
But Kislovskiy teaches performing a validation of the […] software update when the […] transport is operated (P16 ¶136 L6: “In certain variations, the AV software management system can run the new software version through a set of default simulations for an initial verification.” Further, (P3 ¶34 L27) “beyond simulation, examples described herein can also leverage recorded log data from AVs executing software while being run through a set of scenarios and/or tests in a controlled track environment [i.e., when the transport is operated].”);  …and performing a validation of the […] software update when the […] the […] transport is operated in a second driving environment (P16 ¶137 L1: “The AV software management system can further adjust simulation parameters to further refine the simulation, and further execute the simulations (925). For example, the AV software management system can include additional 
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Rao and Kislovskiy because testing features in a controlled environment with increasing complexity help developers assure the reliability of features before releasing them publicly.
Rao and Kislovskiy do not explicitly detail the remaining limitations.  But the remaining limitations directly correspond to the well-known Dev Ops (i.e., Agile software development model) concepts of “Canary Testing” and “Feature Flags” explicitly taught by Flaming.  
Hence, Flaming teaches performing a validation of the first portion of the software update…;  …and performing a validation of the second portion of the software update when the first validation is successful (P1/6: “we believe canary deploys provide the most effective means for us to deploy new services reliably in the least disruptive manner to our customers. In a canary deploy, you roll out new functionality for the first time on a subset of “canary” nodes across horizontally scaled services. …As you verify that the canary isn’t causing problems, you roll out the change to more instances until all users have access to that new code.”  Further, (P5/6) “If you use feature flags or blue/green deploys, use them in conjunction with canaries. When you use a feature flag, typically you deploy the new code path [portion of the software update] to all instances of a service, and the flag is used to control the usage of the new code path.”  That is, a canary release implements a change on a subset of users (typically 5%) for a period of time [a verification period] before gradually releasing to larger and larger subsets.  And Feature flags enable testing and toggling particular features [i.e. portions of a software update.])
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Rao and Kislovskiy with Flaming because validating software using canary releases and feature flags “provide[s] the most effective means …to deploy new services reliably in the least disruptive manner.” (Flaming, P1/6)
As for Claim 2, which depends on Claim 1, Kislovskiy teaches comprising reverting to a previous software version when a failure of one or more of the validations occurs (P11  ¶95 L1: “In certain aspects, the on-trip monitoring system 400 can also instruct the AVs to switch software versions at a pick-up location (e.g., execute a verified software version 451 for the trip [revert]), at the drop-off location ( e.g., execute an unverified software version [upgrade/validate] 452 to log verification miles), or at specific triggering locations along the autonomy grid map 444.”)
As for Claim 3, which depends on Claim 1, Kislovskiy teaches comprising receiving one or more of the validations from another transport (P3  ¶34 L25: “In other aspects, pre-certification using simulation analysis enables software training systems described herein to distribute pre-certified software releases to SDAVs [multiple transports] for logging mileage and eventual verification.”)
As for Claim 4, which depends on Claim 1, Kislovskiy teaches comprising invoking the software update based on an analysis of one or more driving environments (P6  ¶62 L14 “Based on the aggregate risk value 232, the trip classifier 250 can determine (i) which vehicles types may service the transport request (i.e., SDAVs 281, FAVs 289, or HDVs), and (ii) which software version or version type is to be executed for the trip (e.g., a new versus a verified software version). As such, the trip classifier 250 can operate in accordance with a set of risk thresholds that determine whether the use of a particular software version 251, 252 is authorized given the aggregate risk value 232.”)
As for Claim 5, which depends on Claim 1, Kislovskiy teaches comprising receiving confirmations on one or more validations from a plurality of transports (P3  ¶34 L25: “In other aspects, pre-certification using simulation analysis enables software training systems described herein to distribute pre-certified software releases to SDAVs [multiple transports] for logging mileage and eventual verification.”)
Claims 8-12 recite substantially the same subject matter as Claims 1-5, respectively, and stand rejected on the same basis accordingly.
Claims 15-18 recite substantially the same subject matter as Claims 1-3 and 5, respectively, and stand rejected on the same basis accordingly.
+_+_+_+

The Office rejects Claims 6-7, 13-14, and 19-20 under 35 U.S.C. 103 as unpatentable over Rao, Kislovskiy, and Flaming in view of Baza (Baza et al.; "Blockchain-Based Firmware Update Scheme Tailored for Autonomous Vehicles"; 2019 IEEE Wireless Communications and Networking Conference (WCNC); 15 Apr 2019):
As for Claim 6, which depends on Claim 5, Rao, Kislovskiy, and Flaming do not explicitly teach the claim limitations.
But Baza teaches wherein the confirmations constitute a consensus on a blockchain the transports belong to (P2: “In this paper, we propose a blockchain-based firmware update scheme tailored for AVs. We use blockchain and smartcontract technology to guarantee the authenticity and integrity of new updates. We also exploit the AVs’ inter-communication capability and incentivize AVs to participate in the distribution and transfer of new firmware updates from one to another therefore ensuring, high availability and fast delivery of the updates.”  Further, “Since AVs do not mutually trust each other, a Zero-Knowledge Proof protocol [consensus mechanism] is employed. Each distributor can exchange an encrypted version of the update in return for proofs of distribution from receiver AVs.”)
One of ordinary skill in the art before the effective filing date of the claimed invention would find it obvious to combine Rao, Kislovskiy, and Flaming with Baza because “us[ing] blockchain and smartcontract technology …guarantee[s] the authenticity and integrity of new updates.”
As for Claim 7, which depends on Claim 6, Baza teaches comprising executing a smart contract to record at least one data block reflecting the validated software update on a ledger of the blockchain (P2: “In this paper, we propose a blockchain-based firmware update scheme tailored for AVs. We use blockchain and smartcontract technology to guarantee the authenticity and integrity of new updates. We also exploit the AVs’ inter-communication capability and incentivize AVs to participate in the 
Claims 13 and 14 recite substantially the same subject matter as Claims 6 and 7, respectively, and stand rejected on the same basis accordingly.
Claims 19 and 20 recite substantially the same subject matter as Claims 6 and 7, respectively, and stand rejected on the same basis accordingly.

Response to Arguments
Applicant's arguments filed 25 Jul 2021 relate to newly amended claims and are not addressed in this section; the rejections above, however, address the latest version of the claims in detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Applicants should direct any inquiry concerning this or earlier communications to CLINT THATCHER at phone 571.270.3588.  Examiner is normally available Mon-Fri, 9am to 5:30pm ET and generally keeps a daily 2:30pm timeslot open for interviews.
If attempts to reach the Examiner by telephone are unsuccessful, Applicants may reach the Examiner’s supervisor, Wei Zhen, at 571.272.3708.
The Patent Application Information Retrieval (PAIR) system provides status information for published applications (Private or Public PAIR) and for unpublished applications (Private PAIR only).  See http://pair-direct.uspto.gov for more information about the PAIR system.  The Electronic Business Center (EBC) at 866-217-9197 (toll-free) can address any questions about access to Private PAIR.  To reach a USPTO Customer Service Representative or access the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.T./
Examiner, Art Unit 2191
1 September 2021

/WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191